Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS of 5/3/2021 was received and considered.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the limitation “the multiple IoT devices” lacks sufficient antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 10-12, 15-16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0158161 A1 to Cohn et al. (Cohn) in view of “SmartThings Developer Documentation Release 1.0” by SmartThings.
Regarding claim 1, Cohn discloses a method for operating a notification platform, the method comprising: receiving sensor information from one or more sensors associated with an Internet of Things (loT) device (receive sensor event data, ¶95; events are received from sensors, ¶52, ¶89); wherein the sensor information is received in response to detecting a triggering event associated with the IoT device (¶95); identifying a subscriber associated with the IoT device (identify a recipient of a text message notification, ¶96); in response to receiving the sensor information, identifying a set of notification rules associated with the IoT device and the detected triggering event (send a text message to end-user system, ¶96; see also ¶99), wherein rules in the set of notification rules identify notification recipients and at least one associated notification to be delivered to the notification recipients (rules can specify that motion detection activates a nearby camera and sends a picture to a recipient, ¶96); and in accordance with the identified set of notification rules, sending one or more notification signals to one or more of the notification recipients identified in the set of notification rules (rules can specify that motion detection activates a nearby camera and sends a picture to a recipient, ¶96), wherein the one or more notification signals comprise and at least some of the collected additional information (rules can specify that motion detection activates a nearby camera and sends a picture to a recipient, ¶96).  Cohn lacks that the one or more notification signals comprise at least some of the received sensor information and determining capabilities of the IoT device; based on the determined capabilities of the IoT device, activating at least one additional sensor associated with the IoT device to collect additional information related to the triggering event.  However, SmartThings in an analogous art teaches that it was known to include at least some of the received sensor information (to report that a door is open based on a contact sensor, p. 111).  Further, SmartThings teaches that it was known to determine capabilities of an IoT device (SmartApp includes specifying device capabilities, “capability.imageCapture”, p. 230; see also, p. 57 describing device capabilities, p. 78 describing prompting for devices matching a capability) and based on the determined capabilities of the IoT device, activating at least one additional sensor associated with the IoT device to collect additional information related to the triggering event (based on a motion sensor reporting motion, activating a camera to take photos, p. 230).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn such that the notifications include at least some of the received sensor information and to include the steps of determining capabilities of the IoT device, based on the determined capabilities of the IoT device, activating at least one additional sensor associated with the IoT device to collect additional information related to the triggering event.  One of ordinary skill in the art would have been motivated to perform such a modification to inform the user of a sensor status/reading and to capture an image for security reasons, as taught by SmartThings.1
	Regarding claim 2, Cohn, as modified above, teaches activating at least one additional sensor associated with the IoT device to collect additional information related to the triggering event (based on a motion sensor reporting motion, activating a camera to take photos, as modified above by SmartThings, p. 230).
	Regarding claim 3, Cohn lacks, but SmartThings discloses wherein the notification signals comprise: source of the triggering event (“The ${door.displayName} is open!”, p. 111), identity of a channel over which the sensor information was received, identifiers of the IoT device (door.displayName, p. 111), the sensor information (open), time stamp of receipt of the sensor information, location information of the IoT device, or any combination thereof.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn to include such information in the notification signals.  One of ordinary skill in the art would have been motivated to perform such a modification to inform the user of a sensor status, as taught by SmartThings.
	Regarding claim 6, Cohn discloses wherein the set of notification rules identify mechanisms for delivery of the notification signals to the one or more of the notification recipients identified in the set of notification rules (notification messages can be sent via text, email or another form, ¶90).
Regarding claim 10, Cohn discloses wherein the triggering event includes a movement signature associated with the IoT device (detection motion, ¶3, ¶33).
Regarding claim 11, Cohn discloses wherein the triggering event includes current state information associated with the IoT device (detects motion, smoke, water, etc. ¶33 and notifies of events, ¶48), and environment information associated with the IoT device (sensors detect motion, smoke, water, etc. ¶33).  
Regarding claim 12, Cohn wherein the received sensor information includes one or more of: images, videos, laser scans, RF scans, accelerations, acoustic patterns, haptics, or movement (motion sensors, ¶33, ¶95).
	Regarding claim 15, Cohn discloses a non-transitory computer-readable medium having instructions stored thereon that when executed by one or more processors cause a machine to (¶113): receive sensor information from one or more sensors associated with an Internet of Things (loT) device (receive sensor event data, ¶95; events are received from sensors, ¶52, ¶89); wherein the sensor information is received in response to detecting a triggering event associated with the IoT device (¶95); identify a subscriber associated with the IoT device (identify a recipient of a text message notification, ¶96); in response to receiving the sensor information, identify a set of notification rules associated with the IoT device and the detected triggering event (send a text message to end-user system, ¶96; see also ¶99), wherein rules in the set of notification rules identify notification recipients and at least one associated notification to be delivered to the notification recipients (rules can specify that motion detection activates a nearby camera and sends a picture to a recipient, ¶96); and in accordance with the identified set of notification rules, sending one or more notification signals to one or more of the notification recipients identified in the set of notification rules, wherein the one or more notification signals comprise at least some of the received sensor information (rules can specify that motion detection activates a nearby camera and sends a picture to a recipient, ¶96).  Cohn lacks that the one or more notification signals comprise at least some of the received sensor information.  However, SmartThings in an analogous art teaches that it was known to include at least some of the received sensor information (to report that a door is open based on a contact sensor, p. 111).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn such that the notifications include at least some of the received sensor information.  One of ordinary skill in the art would have been motivated to perform such a modification to inform the user of a sensor status/reading, as taught by SmartThings.
	Regarding claim 19, the claim is similar in scope to claim 15 and is therefore rejected using a similar rationale.
	Regarding claim 16, Cohn lacks determining capabilities of the IoT device; based on the determined capabilities of the IoT device, activating at least one additional sensor associated with the IoT device to collect additional information related to the triggering event.  However, SmartThings teaches that it was known to determine capabilities of an IoT device (SmartApp includes specifying device capabilities, “capability.imageCapture”, p. 230; see also, p. 57 describing device capabilities, p. 78 describing prompting for devices matching a capability) and based on the determined capabilities of the IoT device, activating at least one additional sensor associated with the IoT device to collect additional information related to the triggering event (based on a motion sensor reporting motion, activating a camera to take photos, p. 230).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn to include the steps of determining capabilities of the IoT device, based on the determined capabilities of the IoT device, activating at least one additional sensor associated with the IoT device to collect additional information related to the triggering event.  One of ordinary skill in the art would have been motivated to perform such a modification to capture an image for security reasons, as taught by SmartThings.
	Regarding claim 18, Cohn, as modified, discloses wherein upon identifying the triggering event, the instructions when executed by the one or more processors cause the machine to: send a request to the IoT device to collect any videos or pictures from one more cameras associated with the IoT device (rules can specify that motion detection activates a nearby camera and sends a picture to a recipient, ¶96).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn and SmartThings, as applied to claim 1 above, in view of US 2016/0105644 A1 to Smith et al. (Smith).
Regarding claim 5, Cohn, as modified, lacks wherein the sent notification signals initiate defense mechanisms or data scrubbing.  However, Smith teaches a user receiving a motion alert from an loT device and requesting removal of data related to the device (¶87). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Cohn to enable Cohn's message (comprising a source of a triggering event, as discussed above) to act as an initiation of data scrubbing (such that sent notification signals initiate defense mechanisms or data scrubbing). One of ordinary skill in the art would have been motivated to perform such a modification to reduce storage requirements, as taught by Smith.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn and SmartThings, as applied to claim 1 above, in further view of US 2017/0284335 A1 to Ansari and US 2010/0214149 A1 to Kuhn.
Regarding claim 7, Cohn, as modified, lacks wherein the triggering event includes an external laser scan of the IoT device that was detected by the one or more sensors.  However, Ansari teaches that loT devices can be incorporated into smart vehicles (¶5) for safety (¶4, ¶68). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Cohn to utilize the sensors and notifications of Cohn in a smart vehicle environment. One of ordinary skill in the art would have been motivated to perform such a modification to notify users of events related to a smart card, as taught by Ansari. Further, Kuhn teaches that it was known before the effective filing date of the claimed invention to detect radar scans of a vehicle and report it wirelessly (¶20, ¶49, ¶73, ¶85). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn, as modified above, such that the triggering event includes an external laser san of the loT device that was detected by the one or more sensors. One of ordinary skill in the art would have been motivated to perform such a modification to notify a user of police radar scanning, as taught by Kuhn.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn and SmartThings, as applied to claim 1 above, in further view of US 20170105190 A1 to Logan et al. (Logan).
Regarding claim 8, Cohn, as modified, lacks wherein the triggering event includes an acoustic signature associated with the IoT device.  However, Logan teaches that it was known to utilize sensors to determine the condition of an appliance, including a triggering event comprising an acoustic signature (¶88, ¶222).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn, as modified above, such that the triggering event includes an acoustic signature associated with the IoT device.  One of ordinary skill in the art would have been motivated to perform such a modification to detect the condition of a monitored appliance, as taught by Logan.  
Regarding claims 9 and 10, Cohn, as modified, lacks wherein the triggering event includes an acceleration or deceleration signature associated with the IoT device.  However, Logan teaches that it was known to utilize sensors to determine the condition of an appliance, including a triggering event comprising a vibration signature (¶88, ¶189, ¶222) based on an accelerometer (¶158).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn, as modified above, such that the triggering event includes an acceleration or deceleration signature associated with the IoT device.  One of ordinary skill in the art would have been motivated to perform such a modification to detect the condition of a monitored appliance, as taught by Logan.

Claims 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn and SmartThings, as applied to claims 1, 15 and 19 above, in further view of US 9382747 B1 to Anderson et al. (Anderson).
Regarding claims 13, 17 and 20, Cohn, as modified, lacks collecting, from one or more application servers, additional information regarding surroundings of the IoT device, wherein the notification signals include the additional information regarding the surroundings of the IoT device.  However, Anderson teaches a home automation system where signals are received from weather services (col. 3, lines 35-45) and utilized to control various home automation devices (col. 4, lines 19-49), including providing notifications related to the status (col. 6, lines 24-33).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Cohn to include collecting, from one or more application servers, additional information regarding surroundings of the IoT device, wherein the notification signals include the additional information regarding the surroundings of the IoT device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cohn and SmartThings, as applied to claim 1 above, in further view of US 9,769,420 B1 to Moses.
Regarding claim 14, Cohn, as modified, lacks transmitting, based on a type of the triggering event, at least one of the notification signals to an insurance company, or a police department, or a third-party.  However, Moses teaches monitoring a premise and sending a notification to a police department (col. 6, lines 43-47). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cohn to include transmitting at least one of the one or more notifications to an insurance company or a police department. One of ordinary skill in the art would have been motivated to perform such a modification to alert police of a potential intrusion, as taught by Moses.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,235,112.  
Claims 2, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 13 and 16, per the table below, of U.S. Patent No. 11,023,613.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate the instant claims, with exceptions listed below.  Further, note that removal of limitations from the patent claims would have been considered obvious for reasons of breadth.
17/244,753
10,235,112 B2
11,023,613 B2
1

2 – The patent lacks that the signals comprise at least some of the received sensor information.  However, SmartThings teaches that it was known to notify a user of a sensor reading (p. 111) and thus modifying the patent to include the feature would have been obvious.
2


3


4


5


6


7


8


9


10


11


12


13


14


15
15 – The patent lacks that the signals comprise at least some of the received sensor information.  However, SmartThings teaches that it was known to notify a user of a sensor reading (p. 111) and thus modifying the patent to include the feature would have been obvious.
16 – The patent claim lacks the claimed notification rules.  However, as discussed in the rejections above, Cohn teaches notification rules, including identifying recipients and SmartThings teaches notification signals comprising at least some of the sensor information.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim to include the claimed notification rules and to include at least some of the sensor information in the one or more notification signals to specify notification recipients and to inform the recipients of the sensors’ status, respectively. 
16


17


18


19
15 – The patent lacks that the signals comprise at least some of the received sensor information.  Additionally, the patent claim is directed to a non-transitory medium and the instant claim is directed to an application executing on a device.  However, SmartThings teaches that it was known to notify a user of a sensor reading (p. 111) and thus modifying the patent to include the feature would have been obvious.  Further, a skilled artisan would have found it obvious to implement the patent claim’s non-transitory medium that performs functions in the form of an application executing to perform those functions to implement the system into operation. 
13 – The patent claim lacks the claimed notification rules.  However, as discussed in the rejections above, Cohn teaches notification rules, including identifying recipients and SmartThings teaches notification signals comprising at least some of the sensor information.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the patent claim to include the claimed notification rules and to include at least some of the sensor information in the one or more notification signals to specify notification recipients and to inform the recipients of the sensors’ status, respectively.
20




Potential Allowable Subject Matter
Claim 4 would likely be objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims if the above rejections under 35 U.S.C. §112 are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, Ansari and Kuhn (in combination with Cohn and SmartThings, as discussed in the rejection above) teach identifying a scan of an IoT device.  However, the prior art – alone or in a combination that would have been found obvious by a skilled artisan - fails to teach wherein the triggering event is a scan of the IoT device and wherein the notification platform identifies one or more sources of the scan, when viewed in combination with the claim as a whole.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20080311879 A1 (Martin; Jean-Paul et al.) teaches rules specifying notification recipients (¶¶204-208)
US 20150339911 A1 (Coyne; Kevin et al.) teaches rules for sensor trigger notification (¶26)
US 20170148280 A1 (DeSalle; George et al.) teaches notification rules specifying recipients (claims 1, 15)
US 9752840 B1 (Betro; Jonpaul) teaches rules specifying recipients for firearm sensors
US 20170342741 A1 (HOLLAND; SHANNON et al.) teaches IoT rules for notification of recipients (¶77)
US 20160285974 A1 (SHURTLEFF; Mark et al.) teaches determining IoT notifications for specific recipients (¶¶44-52)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841. The examiner can normally be reached Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
September 26, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Fadell teaches a motion sensor of a device detecting motion (¶421) and, in response, the user requesting collection of video or image data from the device (¶421, Fig. 8C; see also ¶¶246-247).